Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Brian Parke on 3/10/2022.

The application has been amended as follows: 
Claim 9: An electronic device, comprising a first housing and a second housing, wherein the first housing and/or the second housing is provided with a display screen, the first housing and the second housing are connected by a rotating shaft body the first housing is rotatable around a first rotating surface of the rotating shaft body, and the second housing is rotatable around a second rotating surface of the rotating shaft body; wherein the rotating shaft body comprises the first rotating surface and the second rotating surface, wherein the first rotating surface and the second rotating surface have a common side edge, an axis of rotation of the first rotating surface and an axis of rotation of the second rotating surface are on a same side and do not overlap, the first rotating surface is , wherein the first stopper part and the third stopper part are connected, to form a first stopping surface connecting the first rotating surface and the supporting surface; the second stopper part and the fourth stopper part are connected, to form a second stopping surface connecting the supporting surface and the second rotating surface.  
Claim 16 (cancelled)
Claim 17: The electronic device according to claim 9, wherein the rotating shaft body is a hollow rotating shaft body, and the rotating shaft body is formed by the first rotating surface, the second rotating surface, the second stopping surface, the supporting surface, and the first stopping surface which are sequentially connected in an enclosing manner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claims 1, 3-8: The best prior art of record, taken alone or in combination thereof, fails to teach a rotating shaft body including, along with other limitations, the first stopper part and the third stopper part are connected, to form a first stopping 
Re claims 9-13 and 17: The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, the first stopper part and the third stopper part are connected, to form a first stopping surface connecting the first rotating surface and the supporting surface; the second stopper part and the fourth stopper part are connected, to form a second stopping surface connecting the supporting surface and the second rotating surface as set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835